Citation Nr: 1116365	
Decision Date: 04/27/11    Archive Date: 05/05/11	

DOCKET NO.  09-45 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel






INTRODUCTION

The Veteran served on active duty from January 1981 to December 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of August and December 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In his Substantive Appeal of November 2009, the Veteran indicated that he wished to pursue only the issue of service connection for left ear hearing loss.  Accordingly, the issues of service connection for right ear hearing loss and chronic tinnitus, which were formerly on appeal, are no longer before the Board.  


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss clearly preexisted his period of active military service.  

2.  The Veteran's preexisting left ear hearing loss clearly and unmistakably underwent no clinically-identifiable permanent increase in severity, including beyond natural progress, during his period of active military service.


CONCLUSION OF LAW

The Veteran's preexisting left ear hearing loss was not aggravated during active military service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in February 2008.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The Veteran was further informed that, in order to substantiate his claim for service connection on the basis of aggravation, it was necessary that the evidence show that any preexisting disability underwent a clinically identifiable increase in severity beyond natural progress during the Veteran's period of active military service.

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Finally, in reaching the following determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA and private examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks service connection for left ear hearing loss.  In pertinent part, it is contended that the Veteran's current left ear hearing loss is the result of exposure to noise at hazardous levels during his period of active military service.  In the alternative, it is contended that the Veteran's preexisting left ear hearing loss increased in severity as a result of the aforementioned noise exposure during his period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2010).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1318 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App.488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Pursuant to applicable law and regulation, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b) (2010).  

A preexisting injury or disease will be considered to have been aggravated during active military, naval or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  

The Board observes that, for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Finally, after considering all the information and lay or medical evidence of record in the case with respect to the benefits under the laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  However, the benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

In the present case, at the time of a service entrance examination in August 1980, the Veteran denied any problems with hearing loss.  An audiometric examination conducted at that time revealed pure tone air conduction threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Left Ear
  20
     15
     15
     25
     40
     40

At the time of service entrance, no pertinent diagnosis was noted.  

An audiometric evaluation conducted as part of a service medical examination in October 1983 revealed pure tone air conduction threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Left Ear
  15
     15
     15
     25
     45
     40

The pertinent diagnosis noted was high frequency hearing loss in the left ear, "not incapacitating."  

At the time of a service separation examination in October 1986, the Veteran once again denied any problems with hearing loss.  An audiometric examination conducted at that time revealed pure tone air conduction threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Left Ear
  10
     10
     10
     25
     50
     45

The pertinent diagnosis noted was mild high frequency hearing loss in the left ear, "nonprogressive."  

At the time of a private audiometric examination in April 2008, the Veteran gave a history of employment in "air to ground" communications while on active duty with the United States Air Force from 1981 to 1986.  According to the Veteran, during that time period, he was exposed to "loud aircraft and other flight line noise."  The Veteran additionally indicated that he sustained a hearing loss during that time period, and that his discharge physical did, in fact, show "significant hearing loss."  In addition, the Veteran indicated that he had been an officer with the California Highway Patrol since 1988, during the course of which he had been exposed to periodic gunfire, but with ear protection.

Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:  

Hertz
250
500
1,000
2,000
3,000
4,000
6,000
8,000
Left Ear
    5
  15
     10
     25
     55
     65
     60
     55

The speech discrimination score obtained utilizing W-22 word lists was 100 percent in the Veteran's left ear.  According to the examining audiologist, pure tone audiometry revealed a moderately severe high frequency sensorineural hearing loss in the Veteran's left ear, with excellent word recognition.  Moreover, the Veteran's sensorineural hearing loss was consistent with noise exposure, which, according to the Veteran, had been documented on his discharge physical.  In the opinion of the examiner, it was "as likely as not" the case that the Veteran's hearing loss began with his inservice noise exposure.  

At the time of a subsequent VA audiometric examination for compensation purposes in November 2008, it was noted that the Veteran's claims folder and medical records were available, and had been reviewed.  When questioned, the Veteran complained of hearing loss in his left ear, with difficulty, on occasion, hearing his wife.  The Veteran reported a history of military noise exposure on the flight line, to include jet engines and generators without noise (i.e., hearing) protection.  Additionally noted was occupational noise exposure to machines, saws, and presses without noise protection for a period of two years while working in a lumber mill.  According to the Veteran, he had worked for 20 years as a California Highway Patrolman, during the course of which he was required to qualify on the range "with noise protection" twice a year.  When further questioned, the Veteran reported "recreational noise exposure" to lawnmowers without noise protection.  Finally, the Veteran indicated that he had sustained "head trauma" on one occasion, when "knocked out in the 8th grade."  

Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Left Ear
  15
     10
     15
     45
     60

Speech recognition in the Veteran's left ear was 96 percent.  According to the examiner, the Veteran exhibited a normal to moderately-severe sensorineural hearing loss at 3,000 Hertz and above in his left ear.  Moreover, in the opinion of the examiner, the Veteran's left ear hearing loss was not "caused by or a result of" an incident or incidents of the Veteran's period of active military service.  As a rationale for his opinion, the examiner indicated that he had reviewed the Veteran's case history and claims folder, including an enlistment audiogram dated in January 1981, and a discharge audiogram dated in October 1986.  According to the examiner, both of those examinations showed hearing within normal limits in the right ear, and a high frequency hearing loss in the left ear.  In the examiner's opinion, there was "no significant change" in the Veteran's hearing in his left ear between his enlistment and discharge audiograms.  Moreover, a notation made at the time of the Veteran's discharge physical indicated that the Veteran's mild high frequency hearing loss in the left ear was "nonprogressive."  Under the circumstances, there was no significant loss or shift in hearing during the Veteran's military service.  

In evaluating a Veteran's claim, the Board has a duty to assess the credibility and weight to be given the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In evaluating the probative value of medical statements, the Board looks at factors such as a healthcare provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) found that guiding factors in evaluating the probative value of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was a product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  Significantly, the Court further indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.

In the case at hand, the Board does not question the competence or professional expertise of the private audiologist who, in April 2008, offered his opinion that the Veteran's left ear hearing loss "as likely as not began as the result of inservice noise exposure."  However, that opinion was clearly based solely upon history provided by the Veteran."  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Significantly, during the course of that audiologist's report, he indicated that the Veteran "reported that he sustained hearing loss" during his period of active military service, and that "his discharge physical did show significant hearing loss."  Missing from the report is any reference whatsoever to the Veteran's preexisting left ear hearing loss, which was clearly present at the time of his service entrance examination in October 1986.  In contrast, the Board finds the aforementioned opinion of a VA audiologist highly probative, because that opinion was based upon a full review of the Veteran's claims file, as well as a full examination of the Veteran.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The VA audiologist provided reasons and bases for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's left ear hearing loss, which clearly preexisted his period of active military service, underwent no clinically-identifiable permanent increase in severity beyond natural progress during that period of active service.  In point in fact, at the time of service separation, the Veteran's left ear hearing loss was described as "nonprogressive."  

The Board acknowledges the Veteran's statements regarding the origin of his left ear hearing loss.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his left ear hearing loss to inservice noise exposure.  The Veteran, as a lay person, is not competent to create the requisite causal nexus for his left ear hearing loss.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran has.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Under the circumstances, service connection for left ear hearing loss must be denied.  


ORDER

Service connection for left ear hearing loss is denied.  


	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


